Citation Nr: 9931344	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1954 to 
January 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision in 
which the RO denied an increased (compensable) rating for 
pulmonary tuberculosis.  By decision of April 1997, the case 
was remanded by the Board for evidentiary development.  The 
case has now been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran was last hospitalized for active pulmonary 
tuberculosis, minimal, in January 1958; the process was found 
to be inactive by the time of his hospital discharge on 
August 28, 1958, and the process has been completely arrested 
since that time.


CONCLUSION OF LAW

An increased (compensable) rating for pulmonary tuberculosis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.96(b), 4.97, Diagnostic Code 6723 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to its repeal in 1968, former section 356 of title 38 
of the United States Code, provided as follows:  

Any veteran shown to have active 
tuberculosis which is compensable under 
this chapter, who in the judgment of the 
Administrator has reached a condition of 
complete arrest, shall be rated as 
totally disabled for a period of two 
years following such date of arrest, as 
50 percent disabled for an additional 
period of four years, and 30 percent for 
a further five years.  Following far 
advance active lesions the permanent 
rating shall be 30 percent, and following 
moderately advanced lesions, the 
permanent rating, after eleven years, 
shall be 20 percent, provided there is 
continued disability, dyspnea on 
exertion, impairment of health, and so 
forth; otherwise the rating shall be zero 
percent.  The total disability rating 
herein provided for the two years 
following a complete arrest may be 
reduced to 50 percent for failure to 
follow prescribed treatment or to submit 
to examination when requested.

38 U.S.C. § 356 (1964).  When former section 356 was 
repealed, section 4(b) of Public Law 90-493 provided that 
"[t]he repeals made by subsection (a) of this section shall 
not apply in the case of any veteran who, on the date of 
enactment of this Act, was receiving or entitled to receive 
compensation for tuberculosis which in the judgment of the 
Administrator had reached a condition of complete arrest."  
Pub. L. No. 90-493, 82 Stat. 809 (1968).  What is significant 
about this provision is that Congress specifically provided 
that ratings in effect prior to the repeal of section 356 
were to be those set forth in section 356 as noted above, 
except where the condition had not reached complete arrest.  
In other words, although rating criteria for pulmonary 
tuberculosis have changed since the repeal of section 356, 
Congress mandated that, for those who were receiving 
compensation for tuberculosis at the time of the repeal, the 
rating criteria in effect prior to the appeal were to be 
applied.  

By a March 1958 rating action, service connection was 
established and a 100 percent rating was assigned for 
pulmonary tuberculosis, minimal, active.  In a September 1958 
rating decision, it was determined that the tuberculosis was 
completely arrested on August 29, 1958.  The veteran's rating 
was reduced under the graduated schedule as noted above to 50 
percent, effective on August 29, 1960, to 30 percent, 
effective on August 29, 1964, and to 0 percent, effective 
August 29, 1969.

At the time of the April 1997 Board remand, evidence of 
record revealed that the veteran had been treated for 
intermittent episodes of hemoptysis, upper respiratory 
infections, bronchitis and pneumonia.  In a December 1993 
opinion, Thomas A. Gay, M.D., the veteran's private 
physician, indicated that the veteran's recurrent and 
persistent bronchial problems and prostatitis may be related 
to re-activation of, or a subacute infection of, 
tuberculosis.  A subsequent hospital report dated in March 
1995 ruled out tuberculosis by sputum tests and bronchoscopy, 
wherein no active process or lesions were noted, but those 
test results did not address that part of Dr. Gay's medical 
opinion regarding the possibility of a subacute infection of 
tuberculosis.  Additionally, the March 1995 report included 
an assessment that hemoptysis the veteran experienced was 
thought to be secondary to old, inactive tuberculosis and 
possible scarring from that process.  As such, the case was 
remanded to obtain Dr. Gay's complete treatment records of 
the veteran and to obtain a VA examination and medical 
opinion regarding the status of the service-connected 
disability.  

Pursuant to the remand, the veteran was seen for a VA 
pulmonary examination in September 1997 by the Chief of the 
Pulmonary Clinic.  The veteran complained that he has chest 
colds every fall and spring which usually consist of a 
productive cough lasting 1-2 weeks.  His colds are 
accompanied by 1-2 days of hemoptysis of varying degree.  He 
denied taking any respiratory medications on a regular basis 
and reported that he remained active.  He said that he was 
able to walk 5 miles and jog for about 1/2 mile.  He reported 
getting short of breath going up 4-5 flights of stairs or 
after going up a hill for about 1/4 mile.  On examination, no 
abnormalities were noted on palpation or percussion of the 
chest.  The lung fields were clear to auscultation.  There 
was no jugular venous distention and no cyanosis or clubbing 
of the fingers.  The heart rhythm was regular.  In August 
1997, a chest x-ray was negative for active lung disease and 
pulmonary function tests were reported to be normal.

In response to the specific questions posed in the April 1997 
Board remand, the VA examiner provided a complete and 
thorough analysis of the veteran's history and current 
status.  He noted that the veteran's diagnosis of pulmonary 
tuberculosis had not been made on the basis of bacteriologic 
findings because he never had had mycobacterium tuberculosis 
isolated from his sputum in spite of numerous repeated 
attempts over the years.  The diagnosis of tuberculosis was 
made in 1957 on the basis of a clinical history, a suspicious 
chest x-ray and a positive Mantoux skin test.  The veteran's 
pulmonary tuberculosis was officially deemed clinically 
inactive in 1958.  There had been no evidence that he had had 
any acute, subacute or chronic reactivation of any 
tuberculosis since 1958 in spite of numerous sputum smear and 
bronchoscopic analyses for tuberculous organisms over the 
years.  The extent of the structural damage to the veteran's 
lungs was reported to be manifested by a small scar in the 
apical posterior segment of the upper lobe of the left lung.  
The VA examiner stated that there was no reactivation of 
pulmonary tuberculosis and the veteran's current symptoms 
were not related to reactivation of pulmonary tuberculosis.  
The diagnostic impression was tuberculosis infection with 
disease, inactive, and recurrent bouts of bronchitis with 
intermittent hemoptysis.  With respect to the December 1993 
medical opinion of Dr. Gay, the VA examiner indicated that, 
despite Dr. Gay's report, the veteran had not had any acute, 
subacute or chronic reactivation of his tuberculosis.  He 
further commented that the veteran's recurrent bouts of 
hemoptysis are as likely as not due to the effects of 
recurrent bouts of bronchitis on a lung that is scarred by 
old tuberculosis (possibly even bronchiectasis sicca).  
Further, regarding the veteran's chronic prostatitis, the 
veteran was never diagnosed with tuberculous prostatitis or 
tuberculosis of the genitourinary tract.  Because of this, as 
well as the fact that the veteran did not have any 
genitourinary or prostatitis symptoms during his tuberculosis 
infection in 1957-59, and the fact that the veteran first 
experienced prostatitis symptoms in the early 1970's, more 
than eleven years after his tuberculosis was inactive and 
treated, the VA examiner concluded that there was no 
relationship between the veteran's pulmonary tuberculosis 
(inactive since 1958) and his chronic prostatitis which 
started in the early 1970's.

Medical records of the veteran were received from Dr. Gay's 
office for the period from November 1985 through June 1998.  
Appellate review of these records reveals no diagnosis of 
active pulmonary tuberculosis or subacute infection of 
tuberculosis.  What is contained in these newly submitted 
records is a recitation of the same medical opinion offered 
by Dr. Gay in December 1993.  Recorded clinical data in June 
1998 noted that the veteran had experienced recurrent 
bronchitis, pneumonia and prostatitis.  Because of his known 
treatment in the past with triple therapy anti-tuberculosis 
therapy, Dr. Gay indicated that the veteran may have an 
additional flare from left-over tuberculosis that could have 
become active in his later years when he was treated for his 
hypertension, hyperlipidemia and recurrent bronchitis, 
pneumonia and hemoptysis, or even his prostatitis.  Dr. Gay 
stated that there was no way to prove this unless a positive 
AFB was demonstrated.

In summary, there is no indication in the record that the 
veteran's pulmonary tuberculosis has been active at any time 
since 1958.  There is no evidence of record to suggest that 
his pulmonary tuberculosis has not been in complete arrest 
since the hospital discharge on August 29, 1958.  As noted by 
the VA examiner in September 1997, the veteran's diagnosis of 
pulmonary tuberculosis was not made on the basis of any 
bacteriologic findings and current evidence does not 
establish the presence of acute, subacute or chronic 
reactivation of pulmonary tuberculosis.  Against this 
background, the provisions of former section 356 as set out 
in Diagnostic Code 6723 apply.  Given the years that have 
passed since the date of activity, and because the veteran's 
lesions were only considered minimal, a higher rating may not 
be assigned.  In order to assign a higher rating under former 
section 356, there must have been at least moderately 
advanced lesions and continued disability.  § 4.97.  No such 
extensive lesions were shown in the veteran's case.  

Additionally, although it was at one point thought that 
hemoptysis was due to scarring caused by pulmonary 
tuberculosis, the Board finds the September 1997 report, with 
the extensive review of the record and well explained 
clinical assessments, to be more persuasive than what appears 
to be mere speculation as to what had caused the hemoptysis.  
In short, the 1997 examiner reviewed the record thoroughly 
and drew conclusions on the basis of facts about the 
veteran's original infection, an approach that does not 
appear to have been as thoroughly adopted by Dr. Gay or the 
1995 clinician.  Consequently, the Board gives greater weight 
to the 1997 assessment that the veteran had inactive 
tuberculosis and recurrent bouts of bronchitis with 
intermittent hemoptysis, and the reasonable inference that 
may be drawn therefrom, namely that the hemoptysis was due to 
bronchitis.  For these reasons, even if a compensable rating 
were available for continued disability following minimal 
lesions, the Board finds that the veteran does not experience 
disability, hemoptysis or otherwise, as a result of pulmonary 
tuberculosis.  


ORDER

A compensable rating for pulmonary tuberculosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

